Exhibit 10.48 SEPARATION AND GENERAL RELEASE AGREEMENT This Separation and General Release Agreement must be executed and returned to Employer (Attn: Alan J. Rice, Senior Vice President, Corporation Counsel) on or before August 12, 2011. THIS SEPARATION AND GENERAL RELEASE AGREEMENT (this “Separation Agreement”) is entered into between CHRISTOPHER G. KENNEDY, an individual residing at 158 Melrose Ave, Kenilworth, IL 60043 (the “Employee”) and VORNADO REALTY TRUST, with an address at 210 Route 4 East, Paramus, New Jersey 07652 (the “Employer”).
